Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 - 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “the sleeve and the shaft and including a longitudinal slot extending along the length thereof” as recited in lines 5 - 6 is confusing because it is unclear whether the longitudinal slot extends along the length of the sleeve or along the length of the shaft.
Regarding claim 19, the term “some” as recited in line 6 renders the claim indefinite because “some” does not clearly define a range of values (amount of compression).  
Regarding claim 19, the phrase “a length of the sleeve” as recited in line 8 is confusing.  If “the length thereof” as recited in line 6 refers to the length of the sleeve, than “a length of the sleeve” should be changed to “the length of the sleeve”.
Claim 19 recites the limitation "the length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 22, and 27 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Donan, Jr. (US 4,453,845) in view of Andou et al. (US 2016/0215805).
Regarding claim 19, Donan discloses a rock bolt to be received in a drilled hole, the rock bolt comprising: a threaded shaft (1); a sleeve (shell 3) into which the shaft is received, the sleeve comprising a tubular member defining an annular space between the sleeve and the shaft; a plurality of openings (apertures 27); a clamping assembly received within the annular space having clamp members (wings 6) provided adjacent each opening; and a wedge member (wedge cap 10) located adjacent each of the clamp members, wherein the wedge members appear to have threaded bores (Figs. 6A - 6C); (Figs. 1 - 7C; col. 3, lines 25 -48; col. 6, lines 1 - 28). Donan fails to disclose a longitudinal slot extending along the length thereof to allow for some compression of the sleeve when inserted into the drilled hole; and a 
Regarding claim 21, Donan further discloses each clamping assembly includes a pair of clamp members (6) located on opposed sides of the shaft and a pair of opposed openings (27) are provided for each clamping assembly (Figs. 1 - 4).
Regarding claim 22, Donan fails to disclose a ring having an aperture for receiving the shaft and a pair of arms having first ends secured to the ring and second ends secured to the clamp members such that the wedge members are received on the shaft between the ring and the clamp members. Andou teaches a ring (17a) having an aperture for receiving the shaft (3) and a pair of arms (17b) having first ends secured to the ring and second ends secured to the clamp members such that the wedge members (12) are received on the shaft between the ring and the clamp members (Figs. 1 - 5; paragraph 0014). It would have been considered obvious to one of ordinary skill in the art, prior to the effective 
Regarding claim 27, Donan fails to disclose the arms of the clamping assemblies are angled outwardly such that the second ends of the arms are located further from the shaft than the first ends thereof and wherein the arms are flexible and resilient. Andou teaches the arms (17b) of the clamping assemblies are angled outwardly such that the second ends of the arms are located further from the shaft (3) than the first ends thereof and wherein the arms are flexible and resilient (Figs. 2 and 3; paragraph 0022). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Donan to include a plurality of clamp assemblies and associated arms along the length of the sleeve as taught as taught by Andou to provide a secure connection between the shaft and the wedge members and between the rock bolt and the wall of the bore along the length of the shaft and to provide protection against breakage of the shaft.
Regarding claim 28, Donan further discloses a wedge member (10) comprises a tapered member (see Figs. 6B and 6C) being circular in transverse cross section and tapering inwardly from a first end to a second end (Figs. 6B and 6C). Examiner notes that Andou also teaches a tapered member (12) being circular in transverse cross section and tapering inwards from a first end to a second end (Figs. 2 - 5).
Regarding claim 29, Donan fails to disclose each of the wedge members includes a pair of longitudinal grooves on opposed sides thereof for receiving a pair of arms. Andou teaches each of the wedge members (12) includes a pair of longitudinal grooves (unlabeled grooves in each wedge 
Regarding claim 30, Donan fails to disclose each clamp member comprises a part cylindrical member such that the clamp members extend around a portion of an outer surface of the shaft. Andou teaches each clamp member (5) comprises a part cylindrical member (abutment parts 16) such that the clamp members extend around a portion of an outer surface of the shaft (3) (Fig. 1). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Donan to include a plurality of clamp assemblies along the length of the sleeve as taught as taught by Andou to provide a secure connection between the rock bolt and the wall of the bore along the length of the shaft and to provide protection against breakage of the shaft.
Regarding claim 31, Donan fails to disclose an outer surface of each of the part cylindrical members includes a plurality of circumferential ribs. Andou teaches an outer surface (20) of each of the part cylindrical members includes a plurality of circumferential ribs (not shown) (paragraph 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Donan to include a plurality of clamp assemblies and the associated ribs along the length of the sleeve as taught as taught by Andou to provide a secure connection between the rock bolt and the wall of the bore along the length of the shaft and to provide protection against breakage of the shaft.

Regarding claim 33, Donan fails to disclose each of the clamp members includes longitudinal grooves extending centrally from the first ends to second ends thereof to receive the arms. Andou teaches each of the clamp members includes longitudinal grooves (unlabeled grooves in each wedge member 12 for receiving arms 17b as shown in Figs. 2 and 3) extending centrally from the first ends to the second ends thereof to receive arms (17b) (Figs. 2 and 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Donan to include a plurality of clamp assemblies and associated grooves and arms along the length of the sleeve as taught as taught by Andou to provide a secure connection between the shaft and the wedge members and between the rock bolt and the wall of the bore along the length of the shaft and to provide protection against breakage of the shaft.

s 23 - 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Donan, Jr. in view of Andou et al. as applied to claim 22 above, and further in view of GB 805,797 (hereafter referred to as ‘797).
Regarding claim 23, Donan in view of Andou discloses all of the claim limitations except each of the openings includes a relatively wide first end portion and a relatively narrow second end portion. ‘797 teaches an opening (aperture Q) includes a relatively wide first end portion and a relatively narrow second end portion (Figs. 1 and 6 - 8; page 2, lines 109 - 111). Examiner takes the position that the shape of the openings lacks criticality in the claims and, therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the shape of the openings as disclosed above with the shape of the openings as taught by ‘797 as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Regarding claim 24, Donan further discloses the first end portion of the opening (27) is located on a side adjacent the inner end of the rock bolt (Figs. 1 - 3). 
Regarding claim 25, Donan further discloses the first end portion of the opening (27) has a shape corresponding to a shape of the clamp (6) such that the clamp member (6) and the second end portion of each of the openings (27) has a shape corresponding to a shape of one of the arms (Fig. 4).
Regarding claim 26, Donan further discloses the first end portion of each of the openings (27) is rectangular (Fig. 4). Donan fails to disclose the second end portion of each of the openings comprises an elongate channel portion. Andou teaches the second end portion of each of the openings comprises an elongate channel portion (end of the pointed tip P of opening Q) (Figs. 1 and 6 - 8; page 2, lines 109 - 111). Examiner takes the position that the shape of the openings lacks criticality in the claims and, therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the shape of the openings as disclosed above with the shape of the openings as taught by '797 as a 
Regarding claim 35, Donan in view of Andou discloses all of the claim limitations except the second end portions of the openings on one side of the sleeve are aligned with the slot such that the second end portions of the openings on said one side of the sleeve are formed by portions of the slot. '797 teaches the second end portions of the openings (Q) on one side of the sleeve are aligned with the slot (end of the pointed tip P of opening Q) such that the second end portions of the openings on said one side of the sleeve are formed by portions of the slot (Fig. 1). Examiner takes the position that the shape of the openings lacks criticality in the claims and, therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the shape of the openings as disclosed above with the shape of the openings and slot as taught by '797 as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that the arms (wings) as disclosed by Donan are provided in the body (shell 3) and not connected to the threaded shaft.  Examiner replies that Figs. 1 and 3 of Donan illustrate the wings (6) are positioned within the body (shell 3) are in contact with the threaded shaft, thereby teaches the wings are connected to the threaded shaft.  Also, the wings as taught by Donan and the threaded shaft are both integral components of the anchor shell assembly and since the threaded shaft and the wings are part of the same assembly, they are connected together.
Applicant argues that Donan fails to disclose the clamping assemblies are received onto the threaded shaft which can then be slid into the sleeve into the correct position so that the clamping 
Applicant argues that Andou does not include a sleeve of any type.  Examiner replies that Andou was not relied upon to teach a sleeve.  
Applicant argues that, in Andou, if parts of the hole were drilled too wide, the wedges would not engage sufficiently with the inner surface of the hole to hold them while they are extended by rotating the shaft.  Examiner replies that Andou teaches the structural elements recited in the claims and the claims do not recite any limitations directed to the dimensions of the hole.  Therefore, since the apparatus as taught by Andou is functional at selected dimensions (i.e. a narrow hole), the apparatus as taught by Andou reads on the claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/24/2021